DETAILED ACTION
	
Status of Claims
This action is in response to the application filed 08/22/2022. Claim 1 has been canceled. Claims 2-10 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BROWN (US 2003/0105688 A1), BRUESEWITZ (US 2005/0149455 A1) and further in view of AHLERS (US 2009/0254443).

Regarding Claim 2:
BROWN teaches An entrusted-authorization method for an entrusted-authorization entity in an entrusted-authorization system including the entrusted-authorization entity and an accounting system of a member institution of the entrusted-authorization system, comprising: 
in response to determining that the accounting system is determined as unavailable, sending, by the switch entity, the transaction request from a client terminal to the entrusted-authorization entity instead of sending to the accounting system, …(Fig. 3, Paragraph [0051], [0055], [0131-0134], “when an issuer is unavailable for authorization, a proprietary network will authorize the escrow account transaction as a part of a stand-in processing service. This is done to further enhance payment system efficiency.”)
verifying, by the entrusted authorization entity, the transaction request according to entrusted-authorization parameters stored on the entrusted-authorization entity, wherein the entrusted-authorization parameters are defined specifically by the accounting system, (Paragraph [0077], “The disclosed system and method provides escrow account functionality and can be utilized, verifying the transactions that form the basis for e-commerce accomplished by the disclosed inventions object orientated functionality.” Verification is performed based on rules.)
… after the transaction request is successfully verified, completing the transaction of the transaction request, and generating and saving transaction information on the entrusted- authorization entity,… (Paragraphs 0083-0088, ““Global coordinator, on receiving affirmation from all participating systems about all tables to be updated, notifies all systems that they can update their tables including escrow account allocation and other escrow account information… Global coordinator, on receiving affirmation from all participating systems about all tables to be updated, notifies all systems that they can update their tables including escrow account allocation and other escrow account information. The systems update their tables and report status to the global coordinator (either success or failure). On receipt of successful completion of the updates to all the tables, the global coordinator can report back to the requesting node that the transaction has been completed.“ Furthermore, exchanging funds or distributing funds, is the norm in processing transactions.)
BROWN teaches that verification processes may be performed in order to enact a transaction. It is commonplace that verification includes the check of various account information, and it would take no more than one of ordinary skill in the art at the time of applicant’s effective filing to substitute or add any form of parameters or data or requirements for verification as desired in order to improve security and assurance of correct transactions.  Nevertheless, further rationale has been provided below for the purposes of compact prosecution.
BROWN does not explicitly disclose but BRUESEWITZ, an analogous art of BROWN and the current application teaches … wherein the transaction request includes financial account information, financial institution information, transaction-initiation institution information, and transaction amount;
receiving, by a switch entity, a transaction request from a client terminal about a transaction with the accounting system, the switch entity being connected to the accounting system and the entrusted-authorization entity respectively, wherein the switch entity is configured to forward the transaction request to the accounting system for processing; ([Abstract] “A system for providing real-time risk mitigation for an authorization system. The system receives authorization requests from multiple merchants (or their respective acquirers) and processes such requests. Each processed request is then forwarded to its corresponding issuer for further authorization. Each processed request includes an authorization message.”
Examiner notes that the phrase “about a transaction with the accounting system, the switch entity being connected to the accounting system and the entrusted-authorization entity respectively,” is non-functional because is merely describes, at least in part, the reasons for receiving, however, applicant is not positively reciting a step where the reasons are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Examiner further notes that the portion of the limitation which recites “wherein the switch entity is configured to forward the transaction request to the accounting system for processing”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
…and the verifying the transaction request further includes: verifying the financial institution information and transaction-initiation institution information based on the entrusted-authorization parameters stored on the entrusted- authorization entity, wherein the entrusted-authorization parameters include financial institution information, transaction-initiation institution information, account amount, and account information;
 verifying a transaction type of the transaction in the transaction request based on the entrusted-authorization parameters stored on the entrusted-authorization entity, wherein the entrusted-authorization parameters further include permitted transaction types defined by the accounting system, such that the accounting system entrusts the entrusted-authorization entity to approve the permitted transaction types defined by the accounting system on behalf the accounting system when the accounting system is unavailable, 
verifying account validity of the transaction request based on the entrusted- authorization parameters stored on the entrusted-authorization entity, wherein the entrusted- authorization parameters further include account-validity verification items defined by the accounting system in a customized manner so as to authorize the entrusted-authorization to perform specific validity verification on behalf of the account system, and 
verifying the transaction amount in the transaction request based on the account amount in the entrusted-authorization parameters stored on the entrusted-authorization entity; and 
… wherein the transaction information includes financial account information, financial institution information, transaction-initiation institution information, transaction amount, transaction types, and transaction dates.
 (Paragraph [0044], [0047], “The authorization request is issued to the corresponding issuer seeking information that can be used to act on the payment transaction. The authorization request includes information relating to the prospective transaction, such as account number, amount of transaction, and location. In alternative embodiments of the present invention, the authorization request can additionally include merchant category, payment card type, transaction type, IP address, email address, stock keeping unit (SKU) numbers, or price per good or service to be purchased. In fact, as alternative embodiment, any information captured at the point of sale can be included in an authorization request… The authorization message includes a risk score, one or more reason codes, and one or more condition codes. An authorization message can also include information relating to the requested transaction, such as an account identifier, transaction amount, location identifier, and merchant identifier.”) 

Neither BROWN nor BRUESEWITZ explicitly disclose but, AHLERS an analogous art of BROWN and the current application teaches:
determining, by the switch entity, that the accounting system is unavailable to be connected to process the transaction request; “[0050] Other embodiments of the present invention, for example, can include a stand-in account at the prepaid card processor associated with the line-of-credit or the lending institution to facilitate loading the prepaid card as will be understood by those skilled in the art. A stand-in account allows a consumer to have transactions approved even when the primary authorization system is technically unavailable.”
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having various forms of transactions information be checked in order to mitigate risk as disclosed by BRUESEWITZ to the teachings of enacting transactions on behalf of an unavailable entity and verifying information as disclosed by BROWN by having all desired forms of information be verified as desired in order to increase security and mitigate risk or fraudulent or disallowed charges to include the alternative verification methods of AHLERS in the case that the primary authenticator is unavailable.

Regarding Claim 3:
BROWN in view of BRUESEWITZ further teaches the method according to claim 2, wherein: the account information in the entrusted-authorization parameters includes one or more of. a card number for each of a plurality of cards, term of validity of the cards, check digits of the cards, password encryption data for each of the cards, a verification number of the card (CVN) for each of the cards, information in IC for each of the cards; and the account-validity verification items include one or more of: verification of the card numbers, verification of the terms of validity, verification of the check digits, verification of the password encryption data, verification of the CVN, and verification of the IC card information. (BROWN [0109], “all credit card numbers can be verified with the issuing bank in real time with the disclosed invention.”, BRUESEWITZ [0044-0047, “The authorization request is issued to the corresponding issuer seeking information that can be used to act on the payment transaction. The authorization request includes information relating to the prospective transaction, such as account number, amount of transaction, and location. In alternative embodiments of the present invention, the authorization request can additionally include merchant category, payment card type, transaction type, IP address, email address, stock keeping unit (SKU) numbers, or price per good or service to be purchased. In fact, as alternative embodiment, any information captured at the point of sale can be included in an authorization request… The authorization message includes a risk score, one or more reason codes, and one or more condition codes. An authorization message can also include information relating to the requested transaction, such as an account identifier, transaction amount, location identifier, and merchant identifier.”)

Regarding Claim 4:
BRUESEWITZ further teaches the method according to claim 2, wherein the verifying the transaction request further includes: verifying account risk based on the entrusted-authorization parameters stored on the entrusted-authorization entity, wherein the entrusted-authorization parameters further include account-risk verification items defined by the accounting system in for specific account-risk verification on behalf of the account system, wherein the account-risk verification items include at least one of verification of account blacklist, verification of merchant blacklist, and verification of upper limit control, and wherein the entrusted-authorization parameters further include information on account blacklist, merchant blacklist, and account upper limit, corresponding to the account-risk verification items. (Paragraph [0056], “evaluating risk associated with such account, such as current balance, credit limit, or other information maintained by an issuer.” Credit limits are upper limits of an account and are checked during risk verification.)



Regarding Claim 7:
BROWN further teaches the method according to claim 2, further comprising: determining that the accounting system is available, sending the transaction request to the accounting system instead of the entrusted-authorization entity for processing. (Fig. 3, Paragraph [0051], [0055], [0131-0134], “when an issuer is unavailable for authorization, a proprietary network will authorize the escrow account transaction as a part of a stand-in processing service. This is done to further enhance payment system efficiency.” The default is that when the issuer is available they are provided the transaction request for processing.)

Regarding Claim 8:
BRUESEWITZ further teaches the method according to claim 2, wherein the verifying the financial institution information and transaction-initiation institution information further includes: determining whether the financial institution information and transaction-initiation institution information is consistent with the financial institution information and transaction- initiation institution information in the entrusted-authorization parameters; and determining a success of the verifying when it is determined that the financial institution information and transaction-initiation institution information is consistent with the financial institution information and transaction-initiation institution information in the entrusted- authorization parameters. (Paragraph [0044], [0047], “The authorization request is issued to the corresponding issuer seeking information that can be used to act on the payment transaction. The authorization request includes information relating to the prospective transaction, such as account number, amount of transaction, and location. In alternative embodiments of the present invention, the authorization request can additionally include merchant category, payment card type, transaction type, IP address, email address, stock keeping unit (SKU) numbers, or price per good or service to be purchased. In fact, as alternative embodiment, any information captured at the point of sale can be included in an authorization request… The authorization message includes a risk score, one or more reason codes, and one or more condition codes. An authorization message can also include information relating to the requested transaction, such as an account identifier, transaction amount, location identifier, and merchant identifier.”) 

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BROWN (US 2003/0105688 A1) in view of BRUESEWITZ (US 2005/0149455 A1) in view of AHLERS (US 2009/0254443) as applied above in further view of LANC (US 2008/0103972 A1).
Regarding Claim 5:
LANC, an analogous art of BROWN and the current application, teaches the method according to claim 2, wherein the verifying the transaction request further includes: first verifying validity of a transaction request messaging carrying the transaction request; and when the verifying validity of the transaction request messaging fails, generating a response message indicating failure, and saving a cause of failure in the entrusted-authorization entity. (Paragraph 0111, “The system maintains a transaction activity logs for recording all transactions made by a user and an audit log for recording any instances where a transaction, registration or access attempt fails or is rejected, orders are rejected by a consumer along with an appropriate reason code” attempts for transactions, access to transactions, etc. may be rejected and failures are logged.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of checking access and transaction requests and also saving the reason for failure of a request as disclosed by Lanc to the teachings of processing transaction requests and verifying various information as disclosed by the combination of Brown and Bruesewitz by having the request for accessing transactions be verified before the remainder of the transaction is verified and processed in order to mitigate risk and increase security to include the alternative verification methods of AHLERS in the case that the primary authenticator is unavailable.
Regarding Claim 6:
LANC, an analogous art of BROWN and the current application, teaches the method according to claim 2, further comprising: determining that the accounting system is available, delivering to the accounting system the transaction information and cause of failure during entrusted-authorization operation on behalf of the accounting system, and uploading new entrusted-authorization parameters defined by the accounting system for future entrusted-authorization operation. (LANC Paragraph [0111], [0142], [0121-0123], [0127], ““The system maintains a transaction activity logs for recording all transactions made by a user and an audit log for recording any instances where a transaction, registration or access attempt fails or is rejected, orders are rejected by a consumer along with an appropriate reason code… The transaction logs of both the consumer and merchant are updated along with the consumer and merchant audit logs 299… In all cases, the transaction history of the user associated with the authentication device is updated with details of invalid consumer transactions… Updated user lists are communicated to the authentication device...” BRUESEWITZ Paragraph [0024], [0043], [0056-0061], “and control logic configured to update the first set of profiling information with at least a subset of the second set of profiling information. The second set of profiling information is generated offline.”) 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BROWN (US 2003/0105688 A1) in view of BRUESEWITZ (US 2005/0149455 A1) in view of AHLERS (US 2009/0254443) as applied above in further view of GATTO (US 2003/0209599 A1).
Regarding Claim 9:
GATTO an analogous art of BROWN and the current application, teaches method according to claim 2, wherein the verifying the transaction type of the transaction in the transaction request further includes: determining whether the transaction type of the transaction request is among the permitted transaction types in the entrusted-authorization parameters; and determining a success of the verifying when it is determined that the transaction type of the transaction request is among the permitted transaction types in the entrusted-authorization parameters. (Paragraphs [0034], “Typically, the execution of a transaction requires providing user identification information to the system, providing verification information to verify the user is an authorized user, selecting a type of transaction or function, and selecting one or more transaction parameter (e.g., accounts, dollar amounts, etc.) and causing the transaction to be executed.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having transaction requests include transaction type information and for such information be verified as disclosed by GATTO the teachings of processing transactions and verifying various parameters as disclosed by the combination of BROWN and BRUESEWITZ by having transactions type information be verified along with the other parameters in order to mitigate risk and avoid unwanted transactions to include the alternative verification methods of AHLERS in the case that the primary authenticator is unavailable.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BROWN (US 2003/0105688 A1) in view of BRUESEWITZ (US 2005/0149455 A1) in view of AHLERS (US 2009/0254443) as applied above in further view of KRANZLEY (US 2010/0262542 A1).
Regarding Claim 10:
KRANZLEY, an analogous art of BROWN and the current application, teaches the method according to claim 2, wherein the verifying the transaction amount in the transaction request further includes: determining whether the account amount in the entrusted-authorization parameters is larger than or equal to the transaction amount in the transaction request; and determining a success of the verifying when it is determined that the account amount in the entrusted-authorization parameters is larger than or equal to the transaction amount in the transaction request. (Paragraph 0021, “In another example, a condition may include whether the amount of the transaction is above a threshold amount.” Various parameters may be used including if a transaction is above or below a threshold.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using various parameters such as transaction amount thresholds as disclosed by KRANZLEY to the teachings of processing transactions and verifying them based on various parameters as disclosed by the combination of BROWN and BRUESEWITZ by having the transaction amount be compared to the stored threshold amount in order to mitigate risk and avoid unwanted transactions to include the alternative verification methods of AHLERS in the case that the primary authenticator is unavailable.

Response to Arguments
	Applicant argues on pages 22-26 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically: 
“Brown does not disclose a determination action about connectivity of the
issuer. In addition, Brown fails to disclose a switch entity to forward the transaction request and perform the determination action. That is, Brown does not teach or suggest, at least, “determining, by the switch entity, that the accounting system is unavailable to be connected to process the transaction request; in response to determining that the accounting system is determined as unavailable, sending, by the switch entity, the transaction request of the client terminal to the entrusted-authorization entity instead of sending to the accounting system,” as recited in amended claim 2 (emphases added).”

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified a newly cited reference (AHLERS) which reads on the newly amended claims. Because applicant’s remarks do not address the newly recited prior art, they are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685